DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments directed to the newly amended limitation of a unified data management; please see the new grounds of rejection below.
As to applicant’s argument that in “Babu, if the critical condition exists, the network element delays the sending of configuration update command until the critical condition has passed. In other words, in Babu, when the critical condition exits, the configuration update command is not sent; and when the configuration update command is sent, the critical condition no longer exits and the command instructs a re-registration (which may trigger the signaling connection release procedure)”; the examiner respectfully disagree. In Babu, when the critical condition exits, the configuration update command is sent, but with a delay or as suggested in par. 0105, receiving configuration information indicating to delay re-registration of wireless devices; thereby, still reading in the claim limitation. It is noted that applicant is arguing details of the limitation “while refraining from triggering a signaling connection release procedure”; please note that the claim does not disclose how the limitation is achieved, there is no claimed limitation requiring to send the message at a specific timing; thereby, the delayed message of Babu reads on the limitation. Therefore, the teachings of Babu are not opposite as suggested and they do read on the claimed limitations.
Applicant asserts: “the Office Action fails to cite any passages in Babu disclosing that the configuration update command itself includes an indication that explicitly indicates that the registration procedure is to be initiated after a target service ends. In contrast, Babu teaches away from this claimed method because Babu discloses making the decision depending on the configuration of the wireless device, instead of the indication from the network”; the examiner’s position is that now the rejection is going to depend on par. 0105 of Babu.
[0105] According to some embodiments, the method further comprises: receiving configuration information indicating to delay re-registration of wireless devices that are performing one or more communication activity types specified as critical communication activity types, wherein the one or more communication activity types currently being performed by the wireless device comprise at least one critical communication activity type.

	Clearly, Babu’s configuration information itself includes an indication that explicitly indicates that the registration procedure is to be initiated after a target service end. Regarding applicant’s submission that the" configuration information" in [0105] is sent as different messages sent at different times of the "configuration update command" in [0084]; the examiner’s position is that applicant’s argument it is not supported by the reference, the “further comprising” of par. 0105, is an option to the previously disclosed methods and as seen in fig. 9 and 10 the configuration information is always sent in a UE configuration update; thereby, a configuration update command.
The rest of the arguments they fall for the same reasons as shown above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babu 20190306823.

   As to claim 11, Babu discloses a configuration update method, comprising: receiving, by a terminal, a configuration update message from a mobility management network element [804] (see par. 0059, 0084), wherein the configuration update message instructs the terminal to perform a configuration update (see par. 0084) and the configuration information comprises an explicit indication that indicates the terminal to initiate a registration procedure (see par. 0105).; and initiating, by the terminal, the registration procedure after the target service ends [806] (see par. 0076, 0085). In case that if there is some uncertainty if the configuration information is part of the configuration update message, it would be obvious that the configuration update message is the only message being used to carry the configuration information. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to use the configuration update message to send the configuration information for the simple purpose of actualizing the device according the changing needs of the communication system and users.
As to claim 12, Babu discloses the method according to claim 11, wherein the target service is an emergency service (see oar. 0085).  
As to claim 14, Babu discloses the method according to claim 11, further comprising: determining, by the terminal, that the target service ends (see par. 0076).
As to claim 15, Babu discloses the method according to claim 14, wherein the determining, by the terminal, that the target service ends comprises: determining, by the terminal, that the target service ends, based on that a session of the target service is released (see par. 0074-0076, 0097).
Regarding claims 16-17 and 19-20, they are the corresponding apparatus claims of method claims 11-12 and 14-15. Therefore, claims 16-17 and 19-20 are rejected for the same reasons as shown above.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Babu 20190306823 in view of Kim 20210136719.

As to claim 1, Babu discloses a configuration update method (see abstract), comprising: in response to receiving, a notification indicating that subscription information of a terminal needs to be updated and a target service exists (see par. 0008, 0062-0065, 0075); and in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal [804] (see par. 0084), while refraining from triggering a signaling connection release procedure, wherein the configuration update message indicates the terminal to perform a configuration update [806] that comprises an update on subscription information (see par. 0076, 0085). Babu fails to disclose a unified data management (UDM) network element. In an analogous art, Kim discloses receiving, from a unified data management (UDM) network element (see par. 0029, 0111). Therefore, it would have been obvious to one of the ordinary skills in the art to combine the teachings for the simple purpose of compatibility with existing standards.
As to claim 2, Babu discloses the method according to claim 1, wherein the target service is an emergency service (see oar. 0085).  
As to claim 3, Babu discloses the method according to claim 1, wherein the determining, by a mobility management network element, whether a target service exists comprises: determining, by the mobility management network element, whether the target service exists, based on that a session of the target service exists (see par. 0074-0076).  
As to claim 4, Babu discloses the method according to claim 1, wherein the method further comprises: triggering, by the mobility management network element, the signaling connection release procedure when the mobility management network element determines that the target service ends (see par. 0076).
As to claim 5, Babu discloses the method according to claim 3, wherein the method further comprises: when the mobility management network element determines that the session of the target service has been released, determining, by the mobility management network element, that the target service ends (see par. 0074-0076, 0097).
Regarding claims 6-10, they are the corresponding apparatus claims of method claims 1-5. Therefore, claims 6-10 are rejected for the same reasons as shown above.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of wherein the method further comprises: starting, by the mobility management network element, a timer; the configuration update message comprises the timer; and triggering, by the mobility management network element, a procedure of releasing or deactivating a session of a non-target service only after the timer expires and the terminal is in a connected mode and/or wherein the programming instructions, when executed by the at least one processor, cause the apparatus to start a timer, wherein the configuration update message comprises the timer; and to trigger a procedure of releasing or deactivating a session of a non-target service only after the timer expires and the terminal is in a connected mode, have not been found nor have been fairly suggested in the prior art search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647